                                                                            FILED
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA                            OCT 5 2018
                           MISSOULA DIVISION                                 Clerk, U.S Courts
                                                                             District Of Montana
                                                                              Missoula Division




  BRIAN HOLM,
                                                     CV 16--100-M-DLC-JCL
                       Plaintiff,

        vs.                                           ORDER

  LEROY KIRKEGARD; ATTORNEY
  GENERAL OF THE STATE OF
  MONTANA,

                       Defendant.

      United States Magistrate Judge Jeremiah C. Lynch entered his Order and

Findings and Recommendation in this case on July 7, 2018, recommending that

Claims 3, 4, and 5 of Holm's amended petition be dismissed with prejudice as

procedurally defaulted. (Doc. 43 at 7.) Through counsel, Holm timely filed an

objection as to Claim 4. (Doc. 46.) Consequently, Holm is entitled to de novo

review of those findings and recommendations to which he has specifically

objected. 28 U.S.C. § 636(b)(l)(C). Absent objection, this Court reviews findings

and recommendations for clear error. United States v. Reyna-Tapia, 328 F.3d

1114, 1121 (9th Cir. 2003) (en bane); Thomas v. Arn, 474 U.S. 140, 149 (1985).

Clear error exists if the Court is left with a "definite and firm conviction that a


                                          -1-
mistake has been committed." United States v. Syrax, 235 F.3d 422, 427 (9th Cir.

2000) (citations omitted).

      Holm objects to Judge Lynch's recommendation that Claim 4 of his

amended petition be dismissed as procedurally defaulted. Holm's fourth habeas

claim is for ineffective assistance of trial counsel. (Doc. 20 at 23-26.) Judge

Lynch recommended dismissal because Holm did not appeal to the state appellate

court after the state trial court dismissed his petition for post-conviction relief.

Holm objects, arguing that "the Ninth Circuit has not yet determined whether the

Martinez exception should apply to issues defaulted on appeal from the denial of

post-conviction relief." (Doc. 46 at 4.)

      Reviewing de novo, the Court concludes that Judge Lynch's

recommendation is consistent with Martinez v. Ryan, which expressly "does not

concern attorney errors in other kids of proceedings, including appeals from initial-

review collateral proceedings." 566 U.S. 1, 16 (2012); see also Davila v. Davis.

137 S. Ct. 2058, 2066 (2017) ("Applying Martinez's highly circumscribed,

equitable exception to new categories of procedurally defaulted claims would do

precisely what this Court disclaimed in Martinez: Replace the rule of Coleman

with the exception of Martinez."). Accordingly, the Court cannot look past Holm's



                                           -2-
failure to appeal the dismissal of his petition for post-conviction relief. Coleman v.

Thompson, 501 U.S. 722, 730 (1991).

      Reviewing the remaining portions of Judge Lynch's Findings and

Recommendations for clear error and finding none,

      IT IS ORDERED that Judge Lynch's Findings and Recommendations (Doc.

43) are ADOPTED. Claims 3, 4, and 5 of Holm's Amended Petition (Doc. 1) are

DISMISSED WITH PREJUDICE as procedurally defaulted.

       DATED this     S~ day of October, 2018.



                                               Dana L. Christensen, Chief Judge
                                               United States District Court




                                         -3-
